Citation Nr: 0213111	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  98-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left total knee arthroplasty, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
post-operative right knee disability, currently evaluated as 
10 percent disabling.

3.  Entitlement to service-connection for degenerative 
changes of the lumbar spine, claimed as secondary to service-
connected bilateral knee disability.

4.  Entitlement to service-connection for degenerative 
changes of the right ankle, claimed as secondary to service-
connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to 
November 1986.

This appeal arises from a September 1997 decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
appellant's claim for entitlement to an increased rating for 
service-connected degenerative joint disease of the left knee, 
evaluated as 20 percent disabling; granted entitlement to an 
increased rating for service-connected post operative 
degenerative changes of the right knee from 0 to 10 percent 
disabling; and denied entitlement to service connection for 
right ankle and low back disabilities, claimed as secondary to 
his service-connected bilateral knee disability.

The hearing officer, in an August 1998 decision, in pertinent 
part, granted the appellant an increased rating for his 
service-connected left knee disability from 20 to 30 percent 
disabling.  In March 1999, the appellant was assigned a 100 
percent evaluation for a total knee arthroplasty under 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 percent 
evaluation was assigned for a period of thirteen months 
following the prosthetic replacement of the knee joint.  
Thereafter, effective November 1, 1999, the evaluation for the 
left knee disability was reduced to 30 percent under 
Diagnostic Code 5055.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1960 to 
November 1986.

2.  Status-post total knee arthroplasty on the left is 
productive of intermediate degrees of pain.

3.  The appellant's post operative right knee disability is 
productive of pain with full range of motion.

4.  Competent medical evidence does not establish that the 
appellant has a low back disability that manifested during or 
as a result of service, or as a proximate result of his 
service-connected disabilities.

5.  The appellant has degenerative changes of the right ankle 
as a proximate result of his service-connected knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected left total knee replacement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.68, 4.71a 
and Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 
(2001).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected post operative right knee 
disability, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.27, 4.44, 4.58, 4.59, 4.71a, Diagnostic Codes 5255-5275 
(2001).

3.  A low back disability was not incurred in or aggravated 
during service, within one year thereafter, or as a proximate 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1153 (West 1991 & Supp. 2001); §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2001).

4.  Degenerative changes of the right ankle were incurred as 
the proximate result of the appellant's service-connected 
knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153 
(West 1991 & Supp. 2001); §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the November 1997 
Statement of the Case, August 1998 hearing officer's 
decision, March 1999 and June 2000 Supplemental Statements of 
the Case, and January 2002 VCAA development letter issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in June 
1997, June 1998, and May 2000 and copies of these reports 
have been associated with the file.  The Board concludes that 
the discussions in the Statement of the Case, hearing 
officer's decision, Supplemental Statements of the Case, and 
VCAA development letter have informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and the appellant 
has been notified of the evidence he should obtain and which 
evidence VA would obtain.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant will aid in substantiating his claim.  For these 
reasons, another remand is not necessary for further 
development to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002); see also Quartuccio v. Principi, No 01-997 (U.S. Vet. 
App. June 19, 2002).

Factual History

Service medical records reveal that, in July 1963, the 
appellant sustained an injury to his right ankle during 
service while "sliding into base."  The impression was of a 
sprained right foot.  No findings referable to his ankle were 
indicated.  The appellant was also treated on numerous 
occasions for complaints of bilateral knee pain and received 
bilateral arthrotomy and medial meniscectomies.  No 
complaints or findings referable to his low back were 
indicated.

A VA examination was conducted in January 1987.  A history of 
bilateral knee meniscectomies was reported, with residuals on 
examination.  No complaints or findings referable to the 
appellant's back or right ankle were indicated.  

In a February 1987 rating decision, the appellant was 
originally granted entitlement to service connection for post 
operative degenerative changes of the left knee, evaluated as 
10 percent disabling, and service connection for post 
operative degenerative changes of the right knee, evaluated 
as 0 percent disabling.

A VA examination of the left knee was conducted in May 1988.  
X-ray of the left revealed a mild varus deformity.  There was 
narrowing of the medial femoral tibial compartment and 
marginal and flat osteophytosis.  There was a small degree of 
lateral subluxation of the tibia in relation to the distal 
femur.  There was some marginal and flat osteophytosis of the 
lateral compartment and patellofemoral joint space.  There 
was no evidence of effusion.  The impression was of moderate 
to severe degenerative joint disease.

VARO, in a June 1988 rating decision, granted the appellant 
an increased rating from 10 to 20 percent disabling for his 
service-connected left knee disability.

September 1994 x-rays of the appellant's knees revealed a 
fairly severe degree of degenerative osteoarthritis involving 
both knees, slightly more severe on the left side.  There was 
a good amount of osteophyte formation bilaterally.  There 
was, in addition, moderate narrowing of the medial 
compartments of the right and left femoral tibial joint 
spaces slightly more on the left side.  Bony structures were 
intact.  Soft tissue was unremarkable.  The conclusion was of 
a fairly severe degree of degenerative osteoarthritis of the 
right and left knee, slightly more severe on the left side.

In October 1994, x-rays of the appellant's right ankle 
revealed mild hypertrophic degenerative arthritic changes 
with spurring at the articular margins of the tibia and 
talus, most probably on a post traumatic basis.  The ankle 
mortis was preserved and osseous structures and soft tissues 
were otherwise unremarkable.  The conclusion was of mild 
degenerative osteoarthrosis.

In November 1994, the appellant complained of bilateral knee 
and right ankle pain.  X-rays of the appellant's right ankle 
revealed a vertical fracture at the base of the medial 
malleolus.  The fracture line was extending into the joint 
space.  A 5 mm. in diameter intracapsular osseous density was 
present at the tip of the medial malleolus.  The rest of the 
bones were intact.  The impression was of intra-articular 
non-displaced fracture of the medial malleolus, intracapsular 
osteochondroma.  Examination of both knees revealed marked 
narrowing of the medial compartment of both right and left 
femorotibial joints, associated with periarticular 
osteosclerosis and marginal spur formation.  The lateral 
aspect of both right and left patellofemoral joints were 
minimally narrowed.  There was intracapsular osseous density 
within the left lateral femorotibial joint.  There was no 
fracture.  The impression was of bilateral degenerative 
arthritis, and loose body in the left knee joint.

A March 1997 letter from the appellant's private physician, 
R. M., M.D., was submitted.  Dr. R. M. reported that he had 
treated the appellant for a stress fracture of his right 
ankle.  He indicated that the appellant had some long term 
weakness in his lower extremity due to a low back problem and 
osteoarthritis of his knees.  He claimed that "[w]ith 
weakness of his lower extremity, he put more and more weight 
on his right leg which ultimately resulted in a stress 
fracture of the medial malleolus."  He reported that this 
was not initially appreciated and the appellant continued 
weight bearing.  The appellant propagated the stress fracture 
across the entirety of the medial malleolus and it 
subsequently displaced requiring open reduction and internal 
fixation plus a bone graft.  He was operated upon and his 
range of motion was then almost normal.  Dr. R. M. further 
opined that the appellant's stress fracture was "directly 
related to the weakness in his left lower extremity in 
compensation by the right lower extremity."

A VA examination was conducted in June 1997.  Examination of 
the appellant's feet was conducted.  X-rays of his feet were 
essentially normal.  However, there was some pathology noted 
in the right ankle.  X-rays of the appellant's right ankle 
revealed status post previous placement of orthopedic screw 
in the distal tibia, evidence of some periosteal 
calcifications around the medial aspect of the distal tibia 
and degenerative changes at the ankle joint, and calcaneal 
spur.  

A joints examination was also conducted.  The appellant 
reported that his right ankle began to hurt in the early 
summer of 1994.  It was stiff.  He did not recall an initial 
injury, but was using it a lot.  Initial x-rays taken in 
October 1994 were negative.  He went to the VA medical center 
in November 1994 with a positive finding for stress fracture, 
and Dr. R. M. performed internal fixation.  The hardware was 
removed in November 1996.  The appellant continued to have 
chronic stiffness and pain.  He claimed that his knees and 
ankle had decreased his activity significantly.  It was noted 
that he did have significant osteoarthritis of both knees, 
and a history of surgery.  Range of motion of his right knee 
was from 9 degrees flexion to 135 degrees extension with pain 
and crepitus, and range of motion of the left knee was from 0 
degrees flexion to 135 degrees extension.  There was pain 
with range of motion and extension. There was crepitus noted 
with range of motion.  There was discomfort, and lateral 
laxity.  The Q-angle of the knee was 7 degrees.  There was 
lateral laxity of the right knee and the Q-angle was also 7 
degrees.  There was no effusion noted.  Range of motion of 
the ankle was from 0 to 17 degrees dorsiflexion with 
discomfort, and 0 to 42 degrees plantar flexion with 
discomfort.  There was no effusion, or atrophy of the thighs 
or calves noted.  Diagnoses included significant degenerative 
joint disease of the left and right knee, and minimal 
osteoarthritis of the right ankle with evidence of prior 
surgery.  

Examination of the appellant's spine was also conducted.  The 
appellant reported that he had had back pain for the last 3 
to 4 years which had increased.  He stated that his back 
slipped out of joint, or felt that way, and he would have to 
rest in a certain position to get it back into place.  He 
denied any specific trauma.  He stated that he felt as though 
his lower back pain was in relation to the arthritis in both 
of his knees.  The appellant did not use a crutch or braces 
for ambulation.  The examiner reported that there was mild 
osteoporosis of the lumbosacral spine and a grade I 
spondylolisthesis of L5 and S1 along with degenerative disc 
disease of L5, S1.  He noted that "[t]he right ankle and 
back pain conditions are not secondary to his knee 
conditions.  These are separate entities and not caused by 
those particular knee pathologies."  X-rays confirmed lumbar 
spondylosis, degenerative disc disease at L4-5 and L5-S1 and 
anterior spondylolisthesis of L5 on S1 associated with 
spondylolysis.

VARO continued the appellant's 20 percent disability rating 
for service-connected degenerative joint disease of the left 
knee, and granted him an increased rating for his post 
operative degenerative changes of the right knee from 0 to 10 
percent disabling in a September 1997 rating decision.  

At his March 1998 hearing on appeal, the appellant testified 
regarding the issues on appeal.  He claimed that he had 
incurred no injuries to his back, and felt that his current 
back complaints were related to his bilateral knee 
disability.  He indicated that his left knee caused his left 
leg to be 1/2 inch shorter than the right.  He reported that he 
had full range of motion of his left knee, that it was 
"hypermobile" even.  He claimed that the laxity or 
looseness was about the same as it had been in 1994.  
Regarding his right ankle, the appellant reported that he 
injured his right ankle from shifting his weight due to his 
knee problems.  He indicated that he did not receive regular 
treatment for his knees because he felt he knew the situation 
and there was nothing that could be done.

A VA joints examination was conducted in June 1998.  The 
appellant reported a history of right ankle fracture, and 
denied any injury.  He also claimed that he walked with a 
noticeable gait, which made his low back slip out of place.  
On physical examination, the appellant complained of pain 
with range of motion, and with any prolonged, standing, 
walking, or jumping.  The appellant walked with a slight 
limp.  He had no ankylosis.  His right lower extremity was 36 
inches, and his left lower extremity was 35 3/4 inches.  The 
examiner noted that there was no obvious muscle atrophy in 
the bilateral lower extremities.  Right knee flexion was 135 
degrees, and extension was 0 degrees.  Left knee flexion was 
135 degrees and extension was 10 degrees.  He complained of 
pain with range of motion.  He had minimum lateral and medial 
laxity of the left and right knee.  He had a bony protrusion 
of the left knee to the right of the patella.  There was no 
effusion noted.  Dorsiflexion of the ankle was 18 degrees, 
and plantar flexion was 40 degrees.  X-rays of the right 
ankle showed degenerative changes with distal medial tibial 
cortical thickening and calcaneal spurs.  X-rays of the knees 
showed severe degenerative osteoarthritis involving both 
regions in the patellofemoral and tibial femoral joints.  
Changes were more pronounced on the left side with severe 
narrowing of the medial compartments of the left tibial 
femoral joint.  There were prominent marginal osteophytes in 
the distal femur, proximal tibia and posterior margins of 
both patella.  There was a mild lateral subluxation of about 
5 mm. in the left tibial femoral joint.  There were no acute 
fractures or dislocations, and no joint effusion noted.  
Diagnoses included severe degenerative arthritis of both 
knees, more pronounced on the left side, with a 5 mm. lateral 
subluxation of the tibial-femoral joint; and degenerative 
arthritis of the right ankle, status post internal fixation 
with removed hardware.

A VA spine examination was also conducted in June 1998.  The 
appellant complained of back pain that began 3 or 4 years 
earlier and claimed that he believed it was because he walked 
with a limp and his back was not as strong as it used to be 
secondary to his knee problems.  The appellant complained of 
pain with range of motion.  X-rays showed degenerative 
changes of the L5 through S1 joints along with facet 
arthropathy involving L4 through S1, prominent marginal 
spurs, 5 mm. posterior subluxation of S1 with respect to L5 
without evidence of spondylolysis in these fields.  The 
examiner diagnosed degenerative changes L5 through S1 with 5 
mm. posterior subluxation of S1 with respect to L5, without 
evidence of spondylosis.  The examiner noted his opinion that 
there was "no relation between the [appellant's] service-
connected knee problem and his degenerative changes of the 
lumbosacral spine."

A September 1998 statement from Dr. R.M. was submitted, which 
revealed that the appellant was in need of total knee 
arthroplasty.  A follow-up letter dated in October 1998 
indicated that the appellant had had a fairly complicated 
left total knee arthroplasty on the 28th of September 1998.  
He had done very well and had range of motion from 
approximately 5 to 115 degrees with good alignment and good 
stability.  Dr. R.M. noted that the appellant would need 
essentially the same procedure on his right knee in the near 
future.  He had significant gonarthrosis and genu varum, with 
essentially bone on bone degenerative joint disease on the 
right.

In a March 1999 rating decision, the appellant was assigned a 
100 percent evaluation for a total knee arthroplasty under 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 percent 
evaluation was assigned for a period of thirteen months 
following the prosthetic replacement of the knee joint.  
Thereafter, effective November 1, 1999, the evaluation for 
the left knee disability was reduced to 30 percent under 
Diagnostic Code 5055.

A VA examination was conducted in May 2000.  The appellant 
complained of chronic back pain, which he attributed to his 
knee and ankle problems.  He also complained of pressure pain 
behind his left knee.  He stated that standing was the 
hardest thing he had to do.  He denied having any weakness of 
either his knees or ankle.  He denied having instability or 
locking up of his knees or ankle.  He reported stiffness, 
especially when he had been active and became inactive.  He 
also reported lack of endurance when he was up on his feet.  
He claimed that both knees would become tired, with the left 
being worse.  He indicated that he had swelling in both 
knees, especially when he had a flare-up.  He reported that 
he performed physical therapy at home by walking and doing 
lifting exercises with his legs which seemed to help with the 
pain and stiffness.  He claimed to have flare-ups every one 
to two weeks following activity, which were alleviated with 
rest and medication.  He stated that flare-ups did not 
usually impair him from going to work or doing his other 
daily activities.  He denied any need for assistive devices.  
He also denied having any dislocation or recurrent 
subluxation of his knees.  The appellant had full range of 
motion of all his joints, although he did complain of pain 
with certain movements.  

The examiner observed no evidence of painful motion.  There 
was no edema, effusion, instability, tenderness, redness or 
heat.  There was no abnormal movement.  The appellant walked 
with a slight limp on the left, but there was no unusual shoe 
wear pattern.  His left leg measured 35 inches, and his right 
leg measured 36 inches.  The appellant described what he 
called "bunching" of his left knee with flexion and 
extension.  He said that it felt like there was something 
pushing under his kneecap.  He had right knee pain with full 
extension, which he described as being uncomfortable.  He 
stated that he lived with pain every day, so he was not sure 
how to describe it.  He had an 11 inch scar from arthroplasty 
and open reduction of the left knee, which was well-healed.  
He had a 2 1/2 inch scar on the medial aspect of the left knee, 
which was a surgical scar.  He had a 4 inch surgical scar on 
the medial aspect of the right knee.  He had a 3 1/4  inch 
well-healed scar on the medial right ankle.  Range of motion 
of the knees was full.  There was no varus or valgus noted, 
and McMurray test was negative.  X-rays of his knees revealed 
status post placement of total left knee prosthesis, 
appearing to be in satisfactory position and advanced 
osteoarthritis of his right knee.  X-rays of his right ankle 
appeared unchanged from May 1998, with degenerative 
osteoarthritic changes and plantar calcaneal spur again 
demonstrated.  Diagnoses included: status post old injury of 
the left knee with open reduction and internal fixation and 
arthroplasty; old injury of the right knee with open 
reduction and internal fixation, chronic pain in the right 
ankle and knees; severe degenerative arthritis, bilateral 
knees, more pronounced on the left; degenerative arthritis 
with history of stress fracture of the right ankle; and 
chronic low back pain.  

Increased Ratings

In evaluating the appellant's request for increased ratings, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  38 C.F.R. 
§ 4.2 (2001); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The provisions of 38 C.F.R. § 4.1 (2001) 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Terms such as "mild", "moderate" and "severe" are not 
defined in VA regulations.  Rather than applying an inflexible 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.

1.  Entitlement to an increased rating for service-connected 
post-operative left knee disability, currently evaluated as 
30 percent disabling.

The appellant's service-connected left knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055, which provides the rating criteria for 
the prosthetic replacement of a knee joint.  Under this Code 
provision, for one year following implantation, the knee 
joint warrants an evaluation of 100 percent.  Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262, with a minimum evaluation of 30 
percent to be assigned.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation. Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided. 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. 
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Court has also held that a separate, additional rating 
may be assigned if the veteran's disability is manifested by 
a scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function on part affected. 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 
259 (1994).

To summarize, the appellant maintains that the 30 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his left knee 
disability.

He maintains that he has chronic left knee pain which limits 
his activities.  In this regard, the lay statements that he 
presented are considered to be competent evidence when 
describing symptoms of his left knee disability and specific 
instances where his functionality has been limited.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  See Espiritu, supra, at 492; see 
also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 200) (to be 
codified at 38 C.F.R. § 3.159(a)(2)).

The Board notes that the appellant's complaints, to include 
chronic left knee pain, were not objectively indicated at the 
time of his most recent May 2000 VA examination, at which 
time he had full range of motion of his left knee.  However, 
his reports of such symptoms with flare-ups, must be 
considered in the assignment of an appropriate evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, 8 Vet. App. at 
202, 206-7.

After review of the evidence, the Board finds that there is 
no basis for a higher evaluation under Diagnostic Code 5055.  
In this regard, the current evidence of record has not shown 
severe disablement of the left knee for the next higher 
evaluation of 60 percent.  Accordingly, entitlement to an 
increased evaluation pursuant to Diagnostic Code 5055 is not 
warranted.

Additionally, the Board observes that the appellant is 
currently assigned an evaluation of 30 percent which is the 
maximum evaluation allowed for lateral instability 
(Diagnostic Code 5257) and limitation of flexion (Diagnostic 
Code 5260), therefore a higher evaluation is not for 
application under these diagnostic codes.  Also, the 
appellant has been said to have full extension in the left 
knee.  Therefore, limitation of extension of the left knee is 
not to a degree so as to warrant the next higher evaluation 
of 40 percent under Diagnostic Code 5261.  Moreover, the 
evidence of record is not clinically characteristic of 
ankylosis of the left knee in flexion between 10 and 20 
degrees (Diagnostic Code 5256), or nonunion of the tibia and 
fibula, with loose motion, requiring a brace (Diagnostic Code 
5262).

Therefore, the Board finds that the disability evaluation for 
the appellant's left knee disability is most appropriately 
evaluated as 30 percent disabling under Diagnostic Code 5055.

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

As the appellant is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes, the factors of 
DeLuca are for application.

The Board notes that since the appellant has had a total left 
knee replacement, arthritis is not a factor in the evaluation 
of his left knee disability.  38 C.F.R. § 4.59. Further, the 
medical evidence of record does not demonstrate functional 
loss as to warrant an increased evaluation based on 38 C.F.R. 
§§ 4.40 and 4.45.  The medical evidence following the 
appellant's surgery has not demonstrated that the appellant 
has limited mobility, weakness, instability or locking; he 
has normal movement.  There was no effusion or instability 
shown on examination and he was able to fully flex and extend 
his knee.  The appellant reported that flare-ups did not 
usually impair him from going to work or doing his other 
daily activities.  Therefore, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher evaluation for the appellant's left knee 
disability.

In addition, the Court has held that a separate, additional 
rating may be assigned if the appellant's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805; Esteban v. Brown, 6 
Vet. App. 259 (1994).

In this case, the evidence does not show that the appellant's 
residual scars from previous surgery are in anyway disabling.  
As such, a separate compensable disability evaluation for 
residual scarring is not warranted.

The preponderance of the evidence is against the appellant's 
claim for a higher disability rating for service-connected 
left total knee arthroscopy.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
post-operative right knee disability, currently evaluated as 
10 percent disabling.

Regarding the appellant's claim for an increased disability 
rating for his right knee disability, a 10 percent evaluation 
is warranted where there is evidence of slight impairment of 
the knee, including recurrent subluxation or lateral 
instability.  An increased, 20 percent evaluation on that 
same basis, would require demonstrated evidence of moderate 
knee impairment, once again, including recurrent subluxation 
or lateral instability.  38 C.F.R. Part 4, Code 5257 (2001).

A 10 percent evaluation also may be assigned where there is a 
limitation of flexion due to a service-connected knee 
disability to 45 degrees.  A 20 percent evaluation, on that 
same basis, would require demonstrated evidence of flexion 
limited to 30 degrees.  38 C.F.R. Part 4, Code 5260 (2001).

A 10 percent evaluation for a service- connected knee 
disability would be in order where there is a limitation of 
extension of the leg to 10 degrees, with an increased, 20 
percent evaluation, requiring demonstrated evidence of 
extension limited to 15 degrees.  38 C.F.R. Part 4, Code 5261 
(2001).

The Board notes that, based on the evidence of record, the 
appellant currently suffers from osteoarthritis of his right 
knee. Pursuant to applicable law and regulation, degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint (such as the knee) affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  However, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2001).

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2001).  Absent a definable limitation of 
motion, where there is functional disability due to pain, 
supported by adequate pathology, compensation may be 
warranted.  38 C.F.R. § 4.40 (2001).

In the present case, the appellant has denied having any 
weakness of his right knee.  He also denied having 
instability or locking.  There currently exists no objective 
evidence that the appellant currently suffers from any 
instability of his right knee.  Repeated VA orthopedic 
examinations have failed to demonstrate objectively the 
presence of either recurrent subluxation or lateral 
instability.  At the time of his most recent VA orthopedic 
examination in May 2000, there was no evidence of any varus 
or valgus laxity, or joint effusion.  There was no edema, 
effusion, instability, tenderness, redness or heat.  Based on 
such findings, it is clear that an evaluation of 10 percent 
or more for the appellant's service-connected right knee 
disability on the basis of instability is not in order.  More 
specifically, there currently exists no evidence consistent 
with "moderate" impairment of the appellant's right knee.  
See 38 C.F.R. Part 4, Code 5257 (2001).

As noted above, an increased rating for the appellant's 
service-connected right knee disability may also be granted 
on the basis of limitation of motion.  However, based upon a 
review of the record, it would appear that the appellant has 
exhibited full, or nearly full, range of motion of his right 
knee.  See 38 C.F.R. § 4.71a (2001).  The most "severe" 
limitation of motion exhibited by the appellant appears to 
have occurred during the course of a VA orthopedic 
examination in November 1994, at which time range of motion 
was 9 degrees flexion and 135 degrees extension.  
Significantly, under applicable law and regulation, such a 
limitation of flexion is insufficient to warrant the 
assignment of an increased (i.e., 20 percent) evaluation. 38 
C.F.R. Part 4, Code 5260 (2001).  Moreover, the most recent 
range of motion studies have shown full flexion and 
extension.  Under such circumstances, an increased evaluation 
based on limitation of motion is not warranted.

As previously indicated, at the time of VA radiographic 
studies in May 2000, the appellant was observed to have 
severe degenerative arthritis.  Accordingly, the appellant's 
service-connected knee disability may be evaluated on the 
basis of degenerative arthritis.  Such arthritis, when 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code or 
codes for the specific joint involved. When limitation of 
motion of that joint is noncompensable (as in this case), an 
evaluation of 10 percent is applied for each major joint 
(such as the knee).  However, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2001).

In the present case, the appellant clearly suffers from 
arthritis of his right knee. Similarly clear, however, is 
that such limitation of motion as is attributable to his 
service- connected right knee disability is, at present, 
noncompensable.  See 38 C.F.R. Part 4, Codes 5260, 5261 
(2001).  Under such circumstances, a 10 percent evaluation 
(but no more) may be assigned for each of the appellant's 
service-connected knees.  This 10 percent evaluation 
contemplates the appellant's complaints of swelling, as well 
as his repeated complaints of painful motion on use or due to 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this determination, the Board has taken into 
consideration recent precedent opinions of the Office of the 
General Counsel, Department of Veterans Affairs (VA), 
regarding separate evaluations for service-connected knee 
disabilities. See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (August 14, 1998). However, based on a review of the 
entire evidence of record, it is the opinion of the Board 
that neither of these opinions is for application in the 
present case.  More specifically, the appellant is currently 
rated on the basis of degenerative arthritis and limitation 
of motion, and not on the basis of recurrent 
subluxation/lateral instability (neither of which have been 
shown to exist) in conjunction with degenerative arthritis.  
Under such circumstances, a separate and distinct rating for 
recurrent subluxation/lateral instability of the knees is not 
in order.

The preponderance of the evidence is against the appellant's 
claim for entitlement to an evaluation higher than 10 percent 
for service-connected post operative right knee disability.

Again, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2001).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if arthritis is manifested to a compensable degree within 
one year thereafter.  38 U.S.C.A. § 1101, 1110, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 3.309 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §§ 3.303(d), 3.310 (2001).  Service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
or as a result of a service-connected disability, and a nexus 
between the current disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).

3.  Entitlement to service-connection for degenerative 
changes of the lumbar spine, claimed as secondary to service-
connected bilateral knee disability.

Service medical records are devoid of any complaints or 
findings referable to the appellant's lumbar spine.  The 
medical record first reveals that the appellant complained of 
back pain of 3 to 4 year's duration during a June 1997 VA 
examination, years following his military separation.  
Further, VA examiner's have expressly opined that the 
appellant's degenerative changes of the lumbar spine are not 
related his service-connected knee disabilities.

The only evidence contained in the claims file which would 
suggest that the appellant's degenerative changes of the 
lumbar spine are related to his period of military service is 
the appellant's contentions.  However, as he has not been 
shown to be a medical expert, he is not qualified to express 
authoritative and probative opinions regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the lay opinion 
of the appellant cannot be accepted as competent evidence to 
the extent that it purports to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit, in which the Court held that a 
veteran does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  

For these reasons, the Board finds that the appellant's 
current degenerative changes of the lumbar spine were not 
incurred during service, within one year thereafter, or as a 
proximate result of his service-connected disabilities.  The 
Board further finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  A preponderance of the evidence of 
record is against entitlement to service connection for 
degenerative changes of the lumbar spine.

4.  Entitlement to service-connection for degenerative 
changes of the right ankle, claimed as secondary to service-
connected bilateral knee disability.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2001), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court discussed the 
history and meaning of these provisions in Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-55 (1990), stating that "[w]hen 
all of the evidence is assembled, the Secretary, or his 
designee, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

In light of the conflicting medical opinions from Dr. R. M. 
and the VA examiner regarding whether the appellant's right 
ankle disability is related to his service-connected knee 
disabilities, and, after application of the benefit of the 
doubt, the Board finds that entitlement to service connection 
for residual degenerative changes of the right ankle is 
warranted.


ORDER

A rating in excess of 30 percent for service-connected left 
total knee arthroplasty, is denied.

A rating in excess of 10 percent for service-connected post-
operative right knee disability, is denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine disability, is denied.

Entitlement to service connection for degenerative changes of 
the right ankle is granted, subject to regulations for the 
award of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


